            Case 1:19-mc-01618-UAD Document 1 Filed 06/21/19 Page 1 of 3 PageID #: 1
                                                                                                                              FILED
                                                                                                                           IN CLERK'S OFFICE
AO 451 (Rev.01/09; DC 4/10) Clerk's Certification of a Judgment to be Registered in Another District
                                                                                                                      tiS DISTRICT COURT E.D.N.Y.

                                        United States District Court * jun212019 ★
                                                                          for the

                                                                 District of Columbia                                  BROOKLYN OFFICE

        SHMUEL ELIMELECH BRAUN,et al.,
                            Plaintiff
                                V.                                                        Civil Action No.15-CV-1136(BAH)
      ISLAMIC REPUBLICAN OF IRAN, et a!.,
                           Defendant



        CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT



          I certify that the attached judgment is a copy of a judgment entered by this court on (date)                           01/10/2017

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court and that no appeal has been filed or, if one was filed, that it is no longer pending.


 Date:
                                                                                          ANGELA a CAESAR,:CLERK OF COURT




                                                                                                       'Signature ofClerk or Deputy Clerk
                                                                                       FILED
   Case 1:19-mc-01618-UAD Document 1 Filed 06/21/19 Page 2 of 3 IN
                                                                PageID
                                                                   CLERK'S#: 2
                                                                           OFFICE
                                                                                US DISTRICT COURT E.D.N.Y.

                                                                                ★    JUN 2 1 .2019     *
                              UNITED STATES DISTRICT COURT                       BROOKLYN OFFICE
                              FOR THE DISTRICT OF COLUMBIA


 SHMUEL ELIMELECH BRAUN,et al.

                         Plaintiffs,
                                                             Civil Action No. 15-cv-l 136(BAH)
                         V-

                                                            Chief Judge Beryl A. Howell
 ISLAMIC REPUBLIC OF IRAN,et al.,

                         Defendants.




                                                  ORDER


         Upon consideration of the plaintiffs' Motion for Judgment on Default and to Schedule an

Evidentiary Hearing, ECF No. 31, the related legal memoranda in support, the exhibits and

declarations attached thereto, and the entire record herein, for the reasons set forth in the

accompanying Memorandum Opinion, the Court finds that the plaintiffs have established their

"claims or right to relief by evidence satisfactory to the court," 28 U.S.C. § 1608(e), and it is

hereby

         ORDERED that, because the plaintiffs have satisfactorily proven their entitlement to

defaultjudgment, the plaintiffs' Motion for Judgment on Default is GRANTED; and it is further

         ORDERED that the defendants pay to the plaintiff estate of Chaya Zissel Braun the sum

of$1,000,000; and it is further

         ORDERED that the defendants pay to each of the plaintiffs Ghana Braun and Shmuel

Braun the sum of $6,250,000; and it is further

         ORDERED that the defendants pay to each of the plaintiffs Ghana Braun, Shmuel

Braun, Esther Braun, Murray Braun, Sara Halperin, and Shimshon Halperin, the sum of

$2,500,000; and it is further
  Case 1:19-mc-01618-UAD Document 1 Filed 06/21/19 Page 3 of 3 PageID #: 3




        ORDERED that the defendants pay to the plaintiffs, collectively, the sum of

$150,000,000 in punitive damages; and it is further

        ORDERED that the defendants the Islamic Republic of Iran, the Iranian Ministry of

Information and Security, and the Syrian Arab Republic shall be jointly and severally liable for

the entire judgment amount of$178,500,000; and it is further

        ORDERED that the plaintiffs' Motion to Schedule an Evidentiary Hearing, ECF No. 31,

is denied; and it is further

        ORDERED that the plaintiffs shall, at their own cost and consistent with the

requirements of28 U.S.C. § 1608(e), send a copy ofthis Order to the defendants; and it is further

        ORDERED that the Clerk of the Court close this case.


       SO ORDERED                                                            Digitally signed by Hon.
                                                                             Beryl A.Howell
                                                                             DN:cn=Hon. Beryl A.
        Date: January 10, 2017                                               Howell,o=U.S. District
                                                                             Court for the District of
                                                                             Columbia,ou=Chief Judge,
                                                                             email=Howell_Chambers@
        This is afinal and appealable Order.                                 dcd.uscourts.gov,c=U5
                                                                             Date:2017.01.10 11:56:40
                                                                            -OSW



                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                                           E6F
                                                                        DOGUWIEWT,
                                                       I hereby attest and certify tfiat this is a prNited copy of a
                                                       document whidi wasjeiectronically filed~with the United
                                                       States District and Bankrugtcy Courts fof:thb District of
                                                       Columbia.
                                                       Date Filed:.
                                                                                                         SAR, CLERK
